PER CURIAM:
Lamont Henderson petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for new trial. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Henderson’s motion for new trial on November 28, 2006. Accordingly, while we grant Henderson’s request to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *207and argument would not aid the decisional process.

PETITION DENIED.